Name: Council Regulation (EEC) No 2015/92 of 20 July 1992 amending Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 205/2 Official Journal of the European Communities 22. 7. 92 COUNCIL REGULATION (EEC) No 2015/92 of 20 July 1992 amending Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro '(a) the export to the Republics of Serbia and Monte ­ negro of commodities and products intended for strictly medical purposes and foodstuffs notified to the Committee established pursuant to Resolution 724 (1992) of the United Nations Security Council, as well as the export to these Republics of commo ­ dities and products for essential humanitarian need, which has been approved by the said Committee under the simplified and accelerated "no objection" procedure 2. Article 3 shall be replaced by the following : 'Article 3 Exports to the Republics of Serbia and Montenegro of commodities and products for strictly medical purposes or for essential humanitarian need as well as foodstuffs shall be subject to a prior export authoriza ­ tion to be issued by the competent authorities of the Member States.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas under Regulation (EEC) No 1432/92 0, trade between the European Economic Community and the Republics of Serbia and Montenegro is prohibited ; Whereas the United Nations Security Council adopted on 18 June 1992 Resolution 760 (1992), which allows under certain conditions the export to the Republics of Serbia and Montenegro of commodities and products for essen ­ tial humanitarian need ; Whereas it is necessary to amend Regulation (EEC) No 1432/92 in order to allow under certain conditions the exports to the Republics of Serbia and Montenegro of commodities and products for essential humanitarian need ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1432/92 is hereby amended as follows : 1 . Paragraph (a) of Article 2 shall be replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Council The President D. HURD (') OJ No L 151 , 3 . 6. 1992, p. 4.